DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 07/12/2021.  Claims 1-4 and 6-14 are pending.  Both claim sets on 05/14/2021 and 07/12/2021 have been entered.  The earliest effective filing date of the present application is 09/05/2016.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and similarly claims 10 and 11) recites the limitation “the mobile terminal instructions” in line 16.  There is insufficient antecedent basis for this limitation as “a mobile terminal instructions” has not been recited prior to this.  This renders the claim indefinite.  Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0241994 to Iguchi (“Iguchi”) in view of U.S. Pat. Pub. No. 2012/0316963 to Moshfeghi (“Moshfeghi”). 
As per claims Claim 1, 10 and 11, and 14, Iguchi discloses a product purchase assistance system, which is configured to assist in purchase of a product sold by a vending machine, the product purchase assistance system comprising a server, wherein the server comprising:
at least one processor (see fig. 1); and
at least one memory device that stores a plurality of the server instructions, which when executed by the at least one processor, cause the at least one processor of the server to operate to (see fig. 1):
acquire a list of products sold by a plurality of vending machines within a first predetermined range from a mobile terminal 
([0003] A user may be at a particular location and may want to know what devices and services offered by the devices are available in the particular location.  For example, a person attending a baseball game may want to know what devices (e.g., vending machines, cameras, billboards, etc.) are in the baseball stadium or nearby their seat. For example, a user may want to know what vending machine is nearby that offers beverages and snacks for purchase and the types of beverages and snacks available; [0046] The vending machine may have an associated user interface (e.g., a mobile application or a web application) that can present or display, for example, on the end user's device (e.g., mobile phone) a list of items that are available for purchase on the vending machine and the pricing information of the items.);
control a display of the mobile terminal to display product information on each product included in the list on display means of the mobile terminal 
([0022] includes displaying a user interface for controlling the application on the first end user device.), and
wherein the control is configured to control the display means to display the product information relating to the products in a manner that the products sold by each of the plurality of the vending machines can be viewed 
([0046] The vending machine may have an associated user interface (e.g., a mobile application or a web application) that can present or display, for example, on the end user's device (e.g., mobile phone) a list of items that are available for purchase on the vending machine and the pricing information of the items.).

Iguchi does not disclose the following: 
	Wherein the mobile terminal instructions cause the at least one processor of the mobile terminal to operate to receive the selection operation of selecting as the purchase product a product sold by one of the plurality of vending machine when the one of the plurality of vending machines is within a second predetermined range narrower than the first predetermined range from the mobile terminal. 
For claim 14 – Iguchi does not disclose where the purchase button can be selected only when the mobile terminal is within the second range.  
However, Moshfeghi teaches at e.g. Fig. 2, [0054], [0068], [0071], and [0034] that it would have been obvious to one of ordinary skill in the location-based services art at the time of filing to include the ability to have a first larger radius (see e.g. Fig. 2, 218R) and a second narrower radius (see e.g. Fig. 2, 204R and [0068] where there is also a radius surrounding the POS device) where the Pos device within the narrower radius receives the payment/purchase information from the mobile device as shown at [0068].  The examiner notes that this is an obviousness rejection and the POS device(s) of Moshfeghi are found to read on the claimed vending machines in this obviousness combination.  [0071]; [0034].  See also [0054] In another embodiment, there may be several geo-fence boundaries such as 222 and when the mobile device 206 enters or leaves each boundary, different actions may be triggered. For example, a large geo-fence may extend outside the house for opening and/or closing the garage door and front door, while a smaller geo-fence inside the house's living room may be used for turning the living room lights on/off.  For claim 14, the examiner finds at [0065] that the user is only able to check out at the POS terminal when the user is within the second predetermined range as set by the POS terminal.  See [0065] at When the user with the mobile device 312.sub.6 is ready to checkout, the mobile device 312.sub.6 may communicate an authorization via the peer-to-peer ad-hoc network 301 to the POS device 304 to execute a payment transaction based on the one or more items chosen to be purchased when the mobile device 312.sub.6 is within the defined geo-fence 303. (emphasis added).  Therefore, the payment authorization is only sent (such as by pressing a purchase button) when the mobile terminal is within the second narrower range of the POS terminal.  Therefore, it would have been obvious to one of ordinary skill in the geo-location art at the time of filing to modify Iguchi to include a larger radius and a smaller radius, where the user selects the POS/vending machine within the smaller radius, such as the radius of entering the store and then the smaller radius surrounding each of the POS stations within the store, where the user selects to perform a transaction, where this is beneficial so that the merchant can know with some certainty where the user’s mobile device, how fast they are travelling, historical data, while the user is shopping in the store, and then further provides the added benefit to the user of providing the user with location-based services such as being authenticated to check out at the proximate POS station in the department within the larger store of where the user is shopping.  See portions of Moshfeghi cited above. 	

As per Claim 2, Iguchi discloses the product purchase assistance system according to claim 1, further comprising the mobile terminal wherein the mobile terminal comprising:
at least one processor (see fig. 1); and
at least one memory device that stores a plurality of the mobile terminal instructions, which when executed by the at least one processor, cause the at least one processor of the mobile terminal to operate to (see fig. 1);
perform short-range wireless communication ([0126] discusses bluetooth), and
wherein the server instructions cause the at least one processor of the server to operate to acquire, from each of a plurality of vending machines within a communicable short-range wireless communication range from the mobile terminal, a list of the products sold by the each of plurality of vending machines, via the short-range wireless communication 
([0046] The vending machine may have an associated user interface (e.g., a mobile application or a web application) that can present or display, for example, on the end user's device (e.g., mobile phone) a list of items that are available for purchase on the vending machine and the pricing information of the items.).

As per claim 8, Iguchi discloses the product purchase assistance system according to claim 1,
wherein the server instructions cause the at least one processor of the server to operate to perform, when the same product is sold by a plurality of vending machines, control for displaying on the display means the product information on the same product under a state in which the same product sold by each of the plurality of vending machines is aggregated as one product 
([0046] The vending machine may have an associated user interface (e.g., a mobile application or a web application) that can present or display, for example, on the end user's device (e.g., mobile phone) a list of items that are available for purchase on the vending machine and the pricing information of the items.).

As per claim 9, Iguchi discloses the product purchase assistance system according to claim 1,
wherein the server instructions cause the at least one processor of the server to operate to acquire  stock information on stock of products in each of the plurality of vending machines (see [0046]), and
wherein the server instructions cause the at least one processor of the server to operate to set, based on the stock information, a display priority of the product information on each product included in the list (see [0046]).

As per claim 12, Iguchi discloses product purchase system according to claim 1, wherein the display control means is configured to control the display means to display the product information relating to the products sold by each of the plurality of the vending machines on a single screen (fig. 1 depicts control means)
As per claim 13, Iguchi discloses the product purchase system according to claim 1, wherein the product information for each of the plurality vending machine is displayed on a separate page, and wherein the product information for each of the plurality of vending machines is selectable by a displayed on the display means 
([0046] The vending machine may have an associated user interface (e.g., a mobile application or a web application) that can present or display, for example, on the end user's device (e.g., mobile phone) a list of items that are available for purchase on the vending machine and the pricing information of the items.).
 

Claims 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi, Moshfeghi, and in view of Yamazaki (U.S. Patent Publication No. 2019/0108709).
As per claim 3, Iguchi discloses the product purchase assistance system according to claim 1, further comprising the mobile terminal wherein the mobile terminal comprising:
at least one processor (see fig. 1); and
at least one memory device that stores a plurality of the mobile terminal instructions, which when executed by the at least one processor, cause the at least one processor of the mobile terminal to operate to (see fig. 1): 
However, Iguchi does not appear to explicitly disclose the following limitations. Yamazaki teaches 
receive a selection operation of selecting as a purchase product at least one product included in the list ([0007] when dispensing designation information with respect to food/drink of the type selected has been received from the mobile terminal;); and
request execution of purchase processing of purchasing the at least one product selected as the purchase product ([0007] when dispensing designation information with respect to food/drink of the type selected has been received from the mobile terminal;); and 
wherein file server instructions further came the at least one processor of the server to operate to notify a user of a purchase product provision machine, which is a .vending machine from among the plurality of vending machines that is to dispense and provide to the user the at least one product selected as the purchase product 
([0007] when dispensing designation information with respect to food/drink of the type selected has been received from the mobile terminal; [0030] As illustrated in FIG. 1, in the connection management system 1, a plurality of vending machines and/or dispensers 10A-10D (the vending machines and/or dispensers 10A-10D are referred to collectively below as "the vending machine(s)).

From this teaching of Yamazaki, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the system and method of Iguchi to include the purchasing transaction, taught by Yamazaki, in order to facilitate dispensing.

As per claim 4, Iguchi discloses the product purchase assistance system according to claim 3, wherein the server instructions cause the at least one processor of the server to operate the to notify the user of the purchase product provision machine by displaying on the display means a guidance screen guiding to a position of the purchase product provision machine 
([0003] For example, a user may want to know what vending machine is nearby that offers beverages and snacks for purchase and the types of beverages and snacks available.).

As per claim 6, Yamazaki discloses the product purchase assistance system. according to claim 3, the mobile terminal instructions further cause the at least one processor of the mobile terminal to operate to determine whether the mobile terminal is in proximity to the purchase product provision machine (see [0084]); and
the server instructions further cause the at least one processor of the server to operate to perform when it is determined that the mobile terminal is in proximity to the purchase product provision machine after completion of the purchase processing, control for causing the purchase product provision machine to dispense the at least one product selected as the purchase product ([0084] As a result, the connection request unit 202 is able to allow transmission of a connection request signal only when the mobile terminal 200 is within a predetermined distance of the selected vending machine 10. It should be noted that the connection request unit 202 may adjust the threshold of the field intensity in accordance with the situation of the mobile terminal 200.).
combined by the same rationale as above

As per claim 7, Yamazaki discloses the product purchase assistance system according to claim 3,
wherein the mobile terminal instructions cause the at least one processor of the mobile terminal to operate to 
receive a first selection operation of selecting as a purchase candidate at least one product included in the list; and 
receive a second selection operation of selecting the at least one product selected as the purchase candidate as a product to he purchased, and
wherein the server instructions further cause the at least one processor of the server to operate to acquire selection information on the selection of the purchase candidate and the selection of the product to be purchased (see figs. 8 and 9 and [0051] Specifically, by installing the extension app in the mobile terminal 200, it is possible, from the mobile terminal 200, to select a product for purchase from the vending machine 10 and to designate the size of the product, whether or not supplements are added to the product).
combined by the same rationale as above

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687